 



Exhibit 10(c)
SIXTH AMENDED AND RESTATED
SYSCO CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page

         
ARTICLE I DEFINITIONS
    2  
ARTICLE II ELIGIBILITY
    9  
2.1 Initial and Continued Eligibility
    9  
2.2 Frozen Participation
    9  
2.3 Frozen Participation Deemed Active Participation
    9  
2.4 Renewed Eligibility
    9  
ARTICLE III VESTING
    10  
3.1 Vesting
    10  
ARTICLE IV RETIREMENT BENEFIT
    12  
4.1 Calculation of Retirement Benefit
    12  
4.2 Time of Payment
    13  
4.3 Form of Payment
    14  
4.4 Temporary Social Security Supplement
    14  
4.5 Beneficiary for the Ten-Year Certain Payment
    15  
ARTICLE V DEATH BENEFIT
    16  
5.1 Death Prior to Participant Attaining Age 55/60
    16  
5.2 Death at or After Participant Attains Age 55/60 While Still Employed or
After a Change of Control that Occurs While He Is Employed
    16  
5.3 Death After Vested Termination but Prior to Commencement of Retirement
Benefits
    17  
5.4 Death Prior to Commencement of Retirement Benefits Under Early Payment
Criteria or After Commencement of Retirement Benefits
    18  
5.5 Death While Participation is Frozen
    18  
5.6 Beneficiary Designation
    19  
ARTICLE VI PROVISIONS RELATING TO ALL BENEFITS
    21  
6.1 Effect of This Article
    21  
6.2 Termination of Employment
    21  
6.3 Limitation on Benefits Applicable to Each Participant Whose Participation is
Frozen
    21  
6.4 No Duplication of Benefits
    21  
6.5 Forfeiture for Cause
    21  
6.6 Forfeiture for Competition
    22  
6.7 Restrictions on any Portion of Total Payments Determined to be Excess
Parachute Payments
    23  
6.8 Benefits upon Re-Employment
    23  
6.9 Claims Procedure
    23  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)     Page  
ARTICLE VII ADMINISTRATION
    26  
7.1 Committee Appointment
    26  
7.2 Committee Organization and Voting
    26  
7.3 Powers of the Committee
    26  
7.4 Committee Discretion
    26  
7.5 Reimbursement of Expenses
    27  
7.6 Indemnification
    27  
ARTICLE VIII ADOPTION BY SUBSIDIARIES
    28  
8.1 Procedure for and Status After Adoption
    28  
8.2 Termination of Participation by Adopting Subsidiary
    28  
ARTICLE IX AMENDMENT AND/OR TERMINATION
    29  
9.1 Amendment or Termination of the Plan
    29  
9.2 No Retroactive Effect on Awarded Benefits
    29  
9.3 Effect of Termination
    29  
ARTICLE X FUNDING
    31  
10.1 Payments Under This Plan are the Obligation of the Company
    31  
10.2 Plan May Be Funded Through Life Insurance Owned by the Company or a Rabbi
Trust
    31  
10.3 Reversion of Excess Assets
    31  
10.4 Participants Must Rely Only on General Credit of the Company
    32  
10.5 Funding of Benefits for Participants Subject to Canadian Income Tax Laws is
Prohibited
    32  
ARTICLE XI MISCELLANEOUS
    33  
11.1 Responsibility for Distributions and Withholding of Taxes
    33  
11.2 Limitation of Rights
    33  
11.3 Distributions to Incompetents or Minors
    33  
11.4 Nonalienation of Benefits
    33  
11.5 Reliance Upon Information
    34  
11.6 Amendment Applicable to Active Participants Only Unless it Provides
Otherwise
    34  
11.7 Severability
    34  
11.8 Notice
    34  
11.9 Gender and Number
    34  
11.10 Governing Law
    34  
11.11 Effective Date
    34  
11.12 Compliance with Section 409A
    34  

-ii-



--------------------------------------------------------------------------------



 



SIXTH AMENDED AND RESTATED
SYSCO CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
          WHEREAS, Sysco Corporation (“Sysco”) and its subsidiaries established
the Sysco Corporation Supplemental Executive Retirement Plan (the “Plan”),
effective July 3, 1988, to provide for certain highly compensated management
personnel a supplement to their retirement pay so as to retain their loyalty and
to offer a further incentive to them to maintain and increase their standard of
performance;
          WHEREAS, Sysco’s board of directors (the “Board of Directors”), the
Committee (as defined in the Plan), or their designees may, to the extent
permitted by Section 9.1 of the Plan, amend the Plan at any time by an
instrument in writing;
          WHEREAS, the American Jobs Creation Act of 2004 added Section 409A to
the Internal Revenue Code of 1986, as amended (the “Code”), and Section 409A of
the Code imposes certain restrictions on compensation deferred on and after
January 1, 2005; and
          WHEREAS, the Board of Directors has determined that it is in the best
interests of Sysco and the Plan participants to amend the Plan to provide for
certain expanded rights related to early retirement benefits; and
          WHEREAS, the Board of Directors has also determined that it is in the
best interests of Sysco and the Plan participants to amend and restate the Plan
to comply with Section 409A of the Code with respect to all benefits provided
under the Plan, without regard to when such benefits became earned and vested,
and to make certain other changes and clarifications to the Plan.
          NOW, THEREFORE, Sysco hereby amends and restates the Sysco Corporation
Supplemental Executive Retirement Plan as follows:
ARTICLE I
DEFINITIONS
     Accrued Benefit. “Accrued Benefit” means, for all purposes other than
determining a Participant’s frozen Accrued Benefit as of any date, the
retirement benefit calculated under Section 4.1 with Final Average Compensation,
the offsets for benefits provided by certain other qualified or registered
defined contribution and qualified or registered defined benefit plans, and
Credited Service determined as of such date, but with the offset for the Primary
Social Security Benefit and the Canadian Pension Plan benefit determined as
described in other Sections of this document. “Accrued Benefit” means, for
purposes of determining a Participant’s frozen Accrued Benefit as of any date,
the retirement benefit calculated under

1



--------------------------------------------------------------------------------



 



Section 4.1 with Final Average Compensation and Credited Service determined as
of the date the Participant’s participation in this Plan is frozen, but with the
offsets for benefits provided by certain other qualified or registered defined
contribution and qualified or registered defined benefit plans determined as of
the date of his Retirement or his earlier termination of employment with the
Company, and the offset for the Primary Social Security Benefit and the Canadian
Pension Plan benefit determined as described in other Sections of this document.
     Actuarial Equivalent or Actuarially Equivalent Basis. “Actuarial
Equivalent” or “Actuarially Equivalent Basis” means an equality in value of the
aggregate amounts expected to be received under different forms of payment based
on the same mortality and interest assumptions. For this purpose, the mortality
and interest rate assumptions used in computing annuity benefits under the
Pension Plan shall be used. If there is no Pension Plan, the actuarial
assumptions to be used shall be selected by an actuarial firm chosen by the
Committee. Such actuarial firm shall select such actuarial assumptions as would
be appropriate for the Pension Plan if the Pension Plan remained in existence
with its last participant census.
     Affiliate. “Affiliate” means any entity with respect to which SYSCO
beneficially owns, directly or indirectly, at least 50% of the total voting
power of the interests of such entity and at least 50% of the total value of the
interests of such entity.
     Beneficiary. “Beneficiary” means a person or entity designated by the
Participant under the terms of this Plan to receive any amounts distributed
under the Plan upon the death of the Participant.
     Board of Directors. “Board of Directors” means the Board of Directors of
Sysco.
     Change of Control. “Change of Control” means the occurrence of one or more
of the following events:
          (a) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Act (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Act) of 20% or more of either (i) the then-outstanding shares of
SYSCO common stock (the “Outstanding SYSCO Common Stock”) or (ii) the combined
voting power of the then-outstanding voting securities of SYSCO entitled to vote
generally in the election of directors (the “Outstanding SYSCO Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from SYSCO, (2) any
acquisition by SYSCO, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by SYSCO or

2



--------------------------------------------------------------------------------



 




any Affiliate, or (4) any acquisition by any corporation; pursuant to a
transaction that complies with Sections (c)(i), (c)(ii) and (c)(iii), below;
          (b) Individuals who, as of November 10, 2005, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to November 10, 2005 whose election, or
nomination for election by SYSCO’s stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;
          (c) Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving SYSCO or any of its
Affiliates, a sale or other disposition of all or substantially all of the
assets of SYSCO, or the acquisition of assets or stock of another entity by
SYSCO or any of its Affiliates (each, a “Business Combination”), in each case
unless, following such Business Combination, (i) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
SYSCO Common Stock and the Outstanding SYSCO Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that, as
a result of such transaction, owns SYSCO or all or substantially all of SYSCO’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding SYSCO Common Stock and the Outstanding SYSCO
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of SYSCO or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such

3



--------------------------------------------------------------------------------



 



Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board of Directors providing for
such Business Combination; or
     (d) Approval by the stockholders of SYSCO of a complete liquidation or
dissolution of SYSCO.
     Claimant. “Claimant” shall have the meaning set forth in Section 6.9.
     Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
     Company. “Company” means Sysco and any Subsidiary that has adopted the Plan
with the approval of the Committee, pursuant to Section 8.1.
     Committee. “Committee” means the persons who are from time to time serving
as members of the committee administering this Plan.
     Credited Service. “Credited Service” means service with Sysco and its
Subsidiaries for which the Participant is awarded credited service under the
Pension Plan for vesting purposes or would have been awarded Credited Service
under the Pension Plan for vesting purposes if the Pension Plan covered
employees working outside of the United States, except under the circumstances
described below, in which event, the rules set forth for each circumstance would
be applicable to that circumstance only:
          (a) If (i) a Participant is terminated as a result of a Disability,
(ii) the Participant has a vested interest in his Accrued Benefit at the time of
such termination, and (iii) the Participant’s participation is not frozen at the
time of such termination, the Participant shall continue to be awarded Credited
Service for vesting purposes under Article III until the Participant attains age
sixty-five (65) if the Disability continues, but he shall not continue to be
awarded Credited Service for benefit accrual purposes under Section 4.1 or for
purposes of meeting the Early Payment Criteria under Section 4.2.
          (b) If a Participant is terminated as a result of a Disability (i) but
does not have a vested interest in his Accrued Benefit at the time of such
termination, or (ii) when his participation is frozen under Section 2.2, the
Participant shall not continue to be awarded Credited Service for any purpose
under this Plan.
          (c) If a Participant’s participation in this Plan is frozen, the
Participant shall continue to be awarded Credited Service, for vesting purposes
under Article III (including the special “age 62” vesting described in
Section 3.1(c)) and for purposes of determining whether the Participant has
satisfied

4



--------------------------------------------------------------------------------



 




the Early Payment Criteria set forth in Section 4.2(b), during the period the
Participant is still employed by an adopting Company and his participation is
frozen, but he shall not continue to be awarded Credited Service during such
period for benefit accrual purposes under Section 4.1.
          (d) If a Participant’s participation in this Plan is frozen, but he
remains employed by an adopting Company and then later again becomes eligible to
participate in the Plan, the Participant shall be awarded Credited Service for
the intervening period for all purposes.
Notwithstanding any provisions hereof to the contrary, the Compensation
Committee of the Board of Directors may, in its sole discretion, award
additional Credited Service, years of age, and/or years of Management Incentive
Plan participation for purposes of vesting and/or benefit accrual, if it
determines that a situation warrants such an award.
     Disability. “Disability” means that a Participant (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months;
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period not less than three (3) months under an
accident and health plan covering employees of the Company; or (iii) has been
determined by the Social Security Administration to be totally disabled.
     Early Payment Criteria. “Early Payment Criteria” shall have the meaning set
forth in Section 4.2(b).
     Eligible Earnings. “Eligible Earnings” means:
          (a) (i) the salary, plus (ii) any amount under the Management
Incentive Plan, that is paid to a Participant by the Company with respect to a
given Plan Year ending prior to July 3, 2005 (including any amount deferred
under the Sysco Corporation Executive Deferred Compensation Plan).
          (b) (i) the salary, plus (ii) any amount under the Management
Incentive Plan, that is paid to a Participant by the Company with respect to a
given Plan Year ending after July 2, 2005 (including any amount deferred under
the Sysco Corporation Executive Deferred Compensation Plan, but excluding any
amounts related to “Additional Shares” or “Additional Cash Bonus” (as such terms
are defined in the Management Incentive Plan)).
          (c) Notwithstanding (a) and (b), above, for purposes of calculating a
Protected Participant’s Protected Benefit, “Eligible Earnings” shall have the
meaning set forth in (a), above, except

5



--------------------------------------------------------------------------------



 



that the Plan Year date restrictions set forth therein shall not apply (i.e.,
the Eligible Earnings definition set forth in (a) shall apply without regard to
when such amounts were paid or earned).
     ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time.
     Final Average Compensation. “Final Average Compensation” means a
Participant’s average monthly Eligible Earnings from the Company for the five
(5) successive Plan Years that yield the highest average monthly rate of
Eligible Earnings for the Participant out of the ten (10) Plan Years next
preceding the earliest to occur of: (i) a Participant’s participation in this
Plan being frozen, (ii) a Change of Control, unless the employee remains an
employee of the Company and a Participant for the Plan Year in which a Change of
Control occurs and the next succeeding three (3) Plan Years, or (iii) the
earliest to occur of his death, Disability, or Retirement. For purposes of
determining Final Average Compensation, (x) if a Participant has participated in
the Plan for less than ten (10) Plan Years, his Eligible Earnings for Plan Years
prior to the Plan Year in which he commenced participation in the Plan (to the
extent necessary to have ten (10) Plan Years of Eligible Earnings) shall be
included, and (y) Eligible Earnings shall not include any bonus not paid
pursuant to the Management Incentive Plan, or any compensation earned during the
period of time prior to which (I) the Participant was employed by Sysco or a
Subsidiary or (II) the Company became a Subsidiary.
     Identification Date. “Identification Date” means December 31. The Committee
may, in its discretion, change the Identification Date; provided, however, that
any change to the Plan’s identification date may not take effect for at least
twelve (12) months after the date of the Plan amendment authorizing such change.
     Management Incentive Plan. “Management Incentive Plan” means the Sysco
Corporation 1995 Management Incentive Plan, the Sysco Corporation 2000
Management Incentive Plan, and the Sysco Corporation 2005 Management Incentive
Plan, as each may be amended from time to time, and any successor plan.
     Participant. “Participant” means an employee of a Company who is eligible
for and is participating in the Plan, and any other current or former employee
of a Company who is entitled to a benefit under this Plan.
     Pension Plan. “Pension Plan” means the Sysco Corporation Retirement Plan, a
defined benefit plan qualified under Section 401(a) of the Code, and any U.S.
qualified, defined benefit pension plan successor thereto.
     Plan. “Plan” means the Sysco Corporation Supplemental Executive Retirement
Plan set forth in this document, as amended from time to time.

6



--------------------------------------------------------------------------------



 



     Plan Year. “Plan Year” means the period that coincides with the fiscal year
of Sysco. Sysco has a 52/53 week fiscal year beginning on the Sunday next
following the Saturday closest to June 30th of each calendar year.
     Primary Social Security Benefit. “Primary Social Security Benefit” means
the amount commencing at the date of benefit commencement under the Plan, or, if
later, the date a Social Security retirement benefit is first payable to the
Participant, for those Participants who retire or whose employment with the
Company is otherwise terminated at a time when they have a vested interest on or
before age sixty-five (65), or at the time of Retirement for all others, as a
monthly old-age benefit for the Participant under the Federal Social Security
Act or any similar federal act or acts in effect at the time of the
Participant’s termination of employment, whether or not payment of the amount is
delayed, superseded, or forfeited because of failure to apply or for any other
reason. The amount of the monthly old-age benefit shall be determined based upon
the pay and employment data that may be furnished by the Company and/or the
Participant concerned. If a Participant terminates employment with the Company
before age sixty-five (65), it shall be assumed that he had no compensation
after termination. Any pay for periods prior to the earliest data furnished
shall be estimated by applying a salary scale factor projected backward, and the
salary scale applied for this purpose shall be the actual change in average
wages from year to year as determined by the Federal Social Security
Administration.
     Protected Benefit. “Protected Benefit” shall mean, for all Plan Years with
respect to a Protected Participant, the benefit calculated under Section 4.1(a)
using Section (c) the definition of Eligible Earnings.
     Protected Participant. “Protected Participant” means an individual who, as
of July 3, 2005, was a Participant who had (a) attained age sixty (60), or
(b) attained age fifty-five (55) and had been a participant in the Management
Incentive Plan for at least ten (10) years.
     Retirement. With respect to Plan Years ending prior to July 3, 2005,
“Retirement” means the retirement of a Participant from the Company on or after
age sixty (60) under Company policy. With respect to Plan Years ending after
July 2, 2005, “Retirement” means the retirement of a Participant from the
Company on or after age fifty-five (55) under Company policy.
     Section 409A. “Section 409A” means Section 409A of the Code. References
herein to “Section 409A” shall also include any regulatory and other
interpretive authority promulgated under Section 409A of the Code.
     Securities Act. “Securities Act” means the Securities Exchange Act of 1934,
as amended from time to time.

7



--------------------------------------------------------------------------------



 



     Separation from Service. “Separation from Service” means “separation from
service” within the meaning of Section 409A.
     Specified Employee. “Specified Employee” means a “specified employee” as
defined in Section 409A(a)(2)(B)(i) of the Code. By way of clarification, a
“specified employee” means a “key employee” (as defined in Section 416(i) of the
Code, disregarding Section 416(i)(5) of the Code) of the Company. A Participant
shall be treated as a key employee if he meets the requirements of
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the Treasury
Regulations thereunder and disregarding Section 416(i)(5) of the Code) at any
time during the twelve (12) month period ending on an Identification Date. If a
Participant is a key employee as of an Identification Date, he shall be treated
as a Specified Employee for the twelve (12) month period beginning on the first
day of the fourth month following such Identification Date.
     Subsidiary. “Subsidiary” means (a) any corporation which is a member of a
“controlled group of corporations” which includes Sysco, as defined in Code
Section 414(b), (b) any trade or business under “common control” with Sysco, as
defined in Code Section 414(c), (c) any organization which is a member of an
“affiliated service group” which includes Sysco, as defined in Code Section
414(m), (d) any other entity required to be aggregated with Sysco pursuant to
Code Section 414(o), and (e) any other organization or employment location
designated as a “Subsidiary” by resolution of the Board of Directors.
     Sysco. “Sysco” means Sysco Corporation, the sponsor of this Plan.
     Total Payments. “Total Payments” means all payments or benefits received or
to be received by a Participant within the meaning of Section 280G of the Code
in connection with a Change of Control of Sysco under the terms of this
Agreement or the Sysco Corporation Executive Deferred Compensation Plan, and in
connection with a Change of Control of Sysco under the terms of any stock option
plan or any other plan, arrangement or agreement with the Company, its
successors, any person whose actions result in a Change of Control or any person
affiliated with the Company or who as a result of the completion of transactions
causing a Change of Control become affiliated with the Company within the
meaning of Section 1504 of the Code, taken collectively.
     Treasury Regulations. “Treasury Regulations” means the Federal Income Tax
Regulations, and to the extent applicable, any Temporary or Proposed Regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

8



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY
     2.1 Initial and Continued Eligibility. Each employee of a Company who is a
participant in the Management Incentive Plan is eligible to participate in this
Plan. Once an employee has qualified to participate in this Plan, the employee
shall continue his participation as long as he remains a participant in the
Management Incentive Plan or the Committee determines that his failure to
participate in the Management Incentive Plan shall not affect his eligibility to
continue his participation in this Plan. But, if a Participant is no longer a
participant in the Management Incentive Plan and the Committee does not make
such participation-continuation determination, the Participant shall immediately
become ineligible to participate in this Plan.
     2.2 Frozen Participation. If an employee who is a Participant later becomes
ineligible to continue to participate but still is employed by an adopting
Company, his Accrued Benefit shall be frozen as of the last day of the Plan Year
prior to the Plan Year during which he initially became ineligible to
participate. Such Participant shall be entitled to that frozen Accrued Benefit
upon Retirement, should he fulfill the requirements of Articles III and IV. The
frozen Accrued Benefit shall be payable at the time and in the form set out in
Article IV. However, if any of the events described in Article VI should occur,
the Participant whose participation is frozen shall then have his frozen Accrued
Benefit either restricted in amount or forfeited.
     2.3 Frozen Participation Deemed Active Participation. If a Participant’s
participation in this Plan is frozen after a Change of Control and the
Participant dies or is terminated from the employ of the Company by the then
management within four (4) years after that Change of Control, the freeze shall
be ineffective as to that Participant, and he shall be treated for all purposes
as if his participation had never been frozen.
     2.4 Renewed Eligibility. If an employee who is a Participant becomes
ineligible to continue to participate but remains employed by an adopting
Company and then later again becomes eligible to participate, the Participant
shall have his Final Average Compensation computed as though the freeze had
never occurred, and he shall be treated for all purposes as though he had not
had his participation interrupted. Thereafter, he shall become entitled to
benefits as before if he fulfills the requirements of Article III and IV or V.
ARTICLE III
VESTING
     3.1 Vesting. A Participant shall vest in his Accrued Benefit according to
the following provisions of this Section 3.1:

9



--------------------------------------------------------------------------------



 



          (a) With respect to Plan Years that end prior to July 3, 2005, a
Participant must have ten (10) years or more of Credited Service, excluding any
Credited Service before the later of the first date of hire by the Company or
the date of acquisition by Sysco or a Subsidiary of the company for which the
Participant then worked, in order to be vested in his Accrued Benefit. Such a
Participant shall be vested in his Accrued Benefit according to the following
vesting schedule.

          Participant’s Attained     Age Upon Termination     of Credited
Service   Vested Percentage
Less than 60
    0 %
60 but less than 61
    50 %
61 but less than 62
    60 %
62 but less than 63
    70 %
63 but less than 64
    80 %
64 but less than 65
    90 %
65 or more
    100 %

          (b) With respect to Plan Years that end after July 2, 2005, a
Participant must be at least age fifty-five (55) and must have been a
participant in the Management Incentive Plan for at least fifteen (15) years in
order to be vested in his Accrued Benefit. A Participant who is age fifty-five
(55) and who has been a participant in the Management Incentive Plan for fifteen
(15) years shall be 50% vested in his Accrued Benefit, and he shall be vested in
his Accrued Benefit (i) an additional 5% for each full year of his age in excess
of fifty-five (55) as of the date of his distribution event, and (ii) an
additional 5% for each full year of his participation in the Management
Incentive Plan in excess of fifteen (15). By way of clarification, with respect
to Plan Years that end after July 2, 2005, a Participant shall be vested in his
Accrued Benefit according to the following vesting schedule.

          Participant’s Combined Age as of His     Distribution Event and Years
of Participation     in the Management Incentive Plan   Vested Percentage
Less than 70
    0 %
70
    50 %
71
    55 %
72
    60 %
73
    65 %
74
    70 %
75
    75 %
76
    80 %
77
    85 %
78
    90 %
79
    95 %
80 or more
    100 %

10



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing provisions of this Section 3.1(b) to the contrary,
if applying the provisions of Section 3.1(a) would result in a Participant
having a higher vested percentage than he would if the foregoing provisions of
this Section 3.1(b) were applied, the provisions of this Section 3.1(a) shall
apply in lieu of the foregoing provisions of this Section 3.1(b).
          (c) Notwithstanding Sections 3.1(a) and 3.1(b) to the contrary, any
Participant (i) who is at least age sixty-two (62) upon termination of
employment with the Company, (ii) who has completed at least twenty-five
(25) years of Credited Service (excluding any Credited Service before the later
of the Participant’s first date of hire by the Company or the acquisition by
Sysco or a Subsidiary of the company for which the Participant then worked), and
(iii) who has been a participant in the Management Incentive Plan for at least
fifteen (15) years, shall be 100% vested in his Accrued Benefit.
          (d) Notwithstanding any provision of this Section 3.1 to the contrary,
if a Change of Control occurs, each Participant shall immediately vest 100% in
his Accrued Benefit, effective as of the date of the Change of Control, and each
Participant shall be 100% vested in any Accrued Benefit which accrues after the
date of the Change of Control, and such vesting shall apply without regard to
the Participant’s years of Credited Service or his satisfaction of any vesting
schedule.
          (e) The Compensation Committee of the Board of Directors, within its
sole discretion, may accelerate vesting and may award Credited Service, years of
age, and/or years of Management Incentive Plan participation for vesting
purposes as provided in the Credited Service definition when it determines that
specific situations warrant such action.
          (f) Notwithstanding anything herein to the contrary, a Participant who
is terminated as a result of a Disability shall not continue to be awarded years
of age or Management Incentive Plan participation with respect to such period of
termination for vesting purposes under this Article III (without regard to
whether such Disability continues during such period); such Participant’s
vesting percentage shall, however, continue to be subject to the foregoing
provisions of this Article III, including Section 3.1(b) and the last sentence
thereof.
ARTICLE IV
RETIREMENT BENEFIT
     4.1 Calculation of Retirement Benefit. A Participant’s retirement benefit
under the Plan shall be calculated in accordance with this Section 4.1.
          (a) With respect to Plan Years ending prior to July 3, 2005, if a
Participant retires from the Company on or after age sixty-five (65), or if the
Participant’s employment with the Company is

11



--------------------------------------------------------------------------------



 




terminated prior to age sixty-five (65) as a result of age or Disability and he
has a vested interest in his Accrued Benefit at the time of such termination, he
shall be entitled to be paid in accordance with Sections 4.2 and 4.3 the vested
portion of a monthly benefit equal to 50% of the Participant’s Final Average
Compensation offset by the sum of (i), (ii), and (iii), below, which net amount
is then reduced by 5% for each full year of Credited Service less than 20 years:
               (i) the monthly benefit for the life of the Participant with ten
(10) years certain that can be provided on an Actuarially Equivalent Basis with
the vested benefit of the Participant in the Sysco Corporation Employees’ 401(k)
Plan and any other qualified defined contribution plan in the United States
and/or registered deferred profit sharing plan in Canada sponsored and funded by
the Company, a Subsidiary, or a company for which the Participant worked that
was acquired by Sysco or a Subsidiary;
               (ii) the monthly benefit for the life of the Participant with ten
(10) years certain that can be provided on an Actuarially Equivalent Basis with
the vested accrued benefit of the Participant from the Pension Plan and any
other qualified defined benefit plan in the United States and/or registered
pension plan in Canada sponsored and funded by the Company, a Subsidiary, or a
company for which the Participant worked that was acquired by Sysco or a
Subsidiary; and
               (iii) the Primary Social Security Benefit available to the
Participant and/or the benefit available to the Participant under the Canadian
Pension Plan (the government sponsored plan comparable to the federal Social
Security System) using the same or similar assumptions used to determine the
Primary Social Security Benefit.
In determining the amount of the offset resulting from a Participant’s vested
benefit and/or vested accrued benefit, only the benefit derived from
contributions of the Company, a Subsidiary, or a company for which the
Participant worked that was acquired by Sysco or a Subsidiary, exclusive of any
salary deferral contributions, is to be used, and any prior distribution from a
Participant’s vested benefit and/or vested accrued benefit, including but not
limited to an in-service withdrawal or a qualified domestic relations order
distribution, together with interest calculated using the greater of (x) the
interest rate used for Pension Plan funding purposes for the most recently
completed valuation of the Pension Plan, or (y) the interest rate used for
determining Actuarial Equivalence hereunder, shall be added back. In determining
the offset described in Section 4.1(a)(i), the Participant’s account balance in
such plan (exclusive of any salary deferral contributions) as of the end of the
month prior to the month during which the Participant’s distribution event
hereunder occurs, together, in the case of a Participant who has not met the
Early

12



--------------------------------------------------------------------------------



 



Payment Criteria at the time his distribution event occurs, with interest
calculated using the greater of (x) the interest rate used for Pension Plan
funding purposes for the most recently completed valuation of the Pension Plan,
or (y) the interest rate used for determining Actuarial Equivalence hereunder,
shall be used. The vested benefit and/or vested accrued benefit is to be
computed as if the benefits shall commence as of the later of the date of
benefit commencement under the Plan or the date a retirement benefit is first
payable to the Participant under the applicable plans without regard to the
actual election made by the Participant under any given plan.
          (b) With respect to Plan Years ending after July 2, 2005, the
provisions of Section 4.1(a) shall continue to apply, except that (i) the
offsets described in subsections (a)(i), (a)(ii), and (a)(iii) thereof shall be
applied to a Participant’s Final Average Compensation after the application to
such Final Average Compensation of (A) the reduction factor for years of
Credited Service less than twenty (20) and (B) the Participant’s vesting
percentage, as determined under Article III, and (ii) the amount calculated
pursuant to the foregoing provisions of this Section 4.1(b) shall in no event
exceed the product of (A) $166,667 (which amount shall be adjusted, with respect
to the distribution events described in Section 4.1(a) that occur during Plan
Years beginning after July 3, 2005, in accordance with the percentage increase,
if any, in the Consumer Price Index for All Urban Consumers (“CPI-U”), as
measured from June of the second Plan Year preceding the Plan Year during which
such distribution event occurred to June of the Plan Year immediately preceding
the Plan Year during which such distribution event occurred) and (B) the
Participant’s vesting percentage, as determined under Article III.
          (c) Notwithstanding the foregoing provisions of this Section 4.1, the
benefit ultimately received under the Plan by a Protected Participant shall be
no less than the Participant’s Protected Benefit (with vesting determined under
the provisions of Section 3.1(a)).
     4.2 Time of Payment.
          (a) Except as provided in (b) and (c) below, the monthly retirement
benefit shall begin on the first day of the month coincident with or next
following the Participant’s sixty-fifth (65th) birthday or actual Retirement,
whichever is later, if he survives to the applicable date.
          (b) With respect to a Participant who satisfies the Early Payment
Criteria set forth below in either of clauses (i) or (ii), the monthly
retirement benefit shall begin as soon as administratively feasible following
the first day of the month next following the Participant’s actual Retirement,
if he survives to the applicable date.
               (i) A Participant shall satisfy the “Early Payment Criteria” if
the Participant has (A) attained age sixty (60), but has not yet attained age
sixty-five (65), (B) been a Participant in the

13



--------------------------------------------------------------------------------



 



Management Incentive Plan for ten (10) years, and (C) had at least twenty
(20) years of Credited Service prior to his actual Retirement, excluding
Credited Service before the later of his first date of hire by the Company or
the date of acquisition by SYSCO or a Subsidiary of the company for which the
Participant then worked.
               (ii) For Plan Years ending after July 2, 2005, a Participant
shall satisfy the “Early Payment Criteria” (without regard to whether he has
satisfied clause (i) above) if the Participant has attained age fifty-five
(55) and has been a Participant in the Management Incentive Plan for at least
fifteen (15) years; provided, however, that this Section 4.2(b)(ii) shall not
apply with respect to the distribution of a Protected Benefit.
Notwithstanding the foregoing provisions of this Section 4.2(b), a Participant
who is terminated as a result of a Disability shall not receive additional
Credited Service or be credited with additional years of Management Incentive
Plan participation with respect to such period of termination for purposes of
this Section 4.2(b) (without regard to whether such Disability continues during
such period).
               (c) Notwithstanding any provision of this Section 4.2 to the
contrary, if distributions of retirement benefits hereunder to a Participant who
is a Specified Employee result from such Participant’s Separation from Service,
such distributions shall not commence earlier than the date that is six
(6) months after the date of such Participant’s Separation from Service if such
earlier commencement would result in the imposition of tax under Section 409A.
If distributions to a Participant are delayed because of the six-month
distribution delay described in the immediately preceding sentence, such
distributions shall commence as soon as administratively feasible following the
end of such six-month period, and the aggregate amount of any payments that were
delayed because of such six (6) month distribution delay, together with interest
on such delayed payments (calculated using the interest rate used for
determining Actuarial Equivalence hereunder), shall be paid to the Participant
as soon as administratively feasible following the end of such six (6) month
period.
     4.3 Form of Payment. For a Participant who is not married at benefit
commencement, the form of benefit payment shall be a life only monthly annuity
with a period of ten (10) years guaranteed, in an amount calculated in
accordance with Section 4.1. For a Participant who is married at benefit
commencement, the form of benefit payment shall be a joint and two-thirds
survivor monthly annuity with a ten (10) year certain guarantee, in an amount
that is the Actuarial Equivalent of the amount calculated in accordance with
Section 4.1, whereby a reduced monthly amount is payable for the joint lives of
the Participant and his spouse, and a monthly annuity shall continue for the
life of the survivor in an amount that equals two-thirds of the monthly amount
provided during their joint lives. Notwithstanding the above, during the first
ten (10) years of monthly annuity payments, there shall be no reduction in the
amount of such payments regardless of the death of either or both the
Participant and his Spouse.
     4.4 Temporary Social Security Supplement.

14



--------------------------------------------------------------------------------



 



          (a) Notwithstanding anything in the Plan to the contrary, with respect
to Plan Years ending prior to July 3, 2005, the monthly retirement benefit of a
Participant who retires on or after his sixtieth (60th) birthday but before
attainment of age sixty-two (62) and who has met the Early Payment Criteria set
forth in Section 4.2(b) shall be calculated in accordance with Section 4.1,
including the offset of the age sixty-two (62) Primary Social Security Benefit
pursuant to Section 4.1(a)(iii). The monthly benefit payment shall be modified,
however, by the Company paying to the Participant each month, in addition to the
benefit calculated pursuant to Section 4.1, an amount equal to such
Participant’s projected monthly age sixty-two (62) Primary Social Security
Benefit, through and including the month in which the Participant’s sixty-second
(62nd) birthday or earlier death occurs, but not thereafter.
          (b) With respect to Plan Years ending after July 2, 2005, the
provisions of Section 4.4(a) shall apply, except that the reference in
Section 4.4(a) to “sixtieth (60th) birthday” shall be replaced with “fifty-fifth
(55th) birthday.”
     4.5 Beneficiary for the Ten-Year Certain Payment. If a Participant who
receives a life annuity with ten (10) years certain dies prior to completing the
ten (10) years certain period, the Beneficiary named by him under Article V for
any death benefit that may be payable under that Article shall receive the
remaining payments to be made under that annuity form after the Participant’s
death. If both a Participant and the Participant’s spouse, who receive the joint
and two-thirds survivor annuity with ten (10) year certain die prior to
completing the ten (10) years certain period, the Beneficiary named under
Article V shall receive the remaining payments to be made under that annuity
form after the Participant’s and the Participant’s spouse’s death. Even though a
Participant with a frozen Accrued Benefit cannot receive a death benefit under
Article V, a Beneficiary designation completed in accordance with Section 5.6,
before or after a Participant’s participation is frozen, shall be effective for
the purpose of awarding the remaining payments under the ten (10) year certain
period.
ARTICLE V
DEATH BENEFIT
     5.1 Death Prior to Participant Attaining Age 55/60.
          (a) With respect to Plan Years that end prior to July 3, 2005, if a
Participant’s participation in this Plan is not then frozen and he dies prior to
attaining age sixty (60) either (i) while in the employ of the Company or
(ii) within four (4) years after a Change of Control, whether he is still
employed by the Company or not, the Participant’s designated Beneficiary shall
be entitled to receive annually, for a period of ten (10) years, an amount which
is equal to 25% of the average annual Eligible Earnings of the Participant for
the last three (3) full Plan Years prior to his death or termination, whichever
is earlier. Payment of this benefit shall commence within ninety (90) days after
the date of the Participant’s death.

15



--------------------------------------------------------------------------------



 



          (b) With respect to Plan Years that end after July 2, 2005, the
provisions of Section 5.1(a) shall apply, except that the reference in
Section 5.1(a) to “age sixty (60)” shall be replaced with “age fifty-five (55).”
     5.2 Death at or After Participant Attains Age 55/60 While Still Employed or
After a Change of Control that Occurs While He Is Employed.
          (a) The provisions of this Section 5.2(a) shall apply with respect to
Plan Years that end prior to July 3, 2005.
               (i) If a Participant’s participation in this Plan is not then
frozen and he dies at or after age sixty (60) either (x) while in the employ of
the Company or (y) within four (4) years after a Change of Control that occurs
while he is employed, whether or not he is still employed by the Company at the
date of death:
                    (A) if the Participant is married at the time of death, the
Participant’s designated Beneficiary shall be entitled to receive a monthly
annuity for life with a period of ten (10) years certain that can be provided on
an Actuarially Equivalent Basis by the greater of (I) the commuted lump-sum
value of the benefit which would be payable to the Participant if he had retired
and could have begun receiving his retirement benefit under Article IV, using
the applicable vesting percentage under Article III as of his date of death,
but, except as provided in (ii) below, reducing the benefit by five-ninths
(5/9ths) of 1% for each full calendar month by which the first payment precedes
the month in which the Participant would have attained age sixty-five (65) so as
to discount it for its earlier payment, or (II) the commuted lump-sum value of
the benefit the Participant’s designated Beneficiary would have received under
Section 5.1 assuming the Participant qualified for it without regard to his age;
or
                    (B) if the Participant is single at the time of death, the
Participant’s designated Beneficiary shall be entitled to receive a lump-sum
payment which is the Actuarial Equivalent of the greater of (I) the commuted
lump-sum value of the benefit which would be payable to the Participant if he
had retired and could have begun receiving his retirement benefit under Article
IV, using the applicable vesting percentage under Article III as of his date of
death, but, except as provided in (ii) below, reducing the benefit by
five-ninths (5/9ths) of 1% for each full calendar month by which the lump-sum
payment precedes the month in which the Participant would have attained age
sixty-five (65) so as to discount it for its earlier payment, or (II) the
commuted lump-sum value of the benefit the Participant’s designated Beneficiary
would have received under Section 5.1, assuming the Participant qualified for it
without regard to his age.
               (ii) Notwithstanding the provisions of Sections 5.2(a)(i)(A) and
5.2(a)(i)(B) above, if on the date of the Participant’s death, the Participant
would have met the Early Payment Criteria set forth in Section 4.2(b), which
would entitle him to receive a monthly retirement benefit prior to his

16



--------------------------------------------------------------------------------



 



attaining age sixty-five (65) had he retired on the date of his death, the
benefit such Participant’s designated Beneficiary would be entitled to under
Section 5.2(a)(i)(A)(I) or 5.2(a)(i)(B)(I) above shall not be reduced by
five-ninths of 1% for each full calendar month by which the payment(s) precede
the month in which the Participant would have attained age sixty-five (65).
          The benefit provided under this Section 5.2(a) shall be paid or
payments shall commence, as applicable, within ninety (90) days after the date
of the Participant’s death.
          (b) With respect to Plan Years that end after July 2, 2005, the
provisions of Section 5.2(a) shall apply, except that the reference in
Section 5.2(a) to “age sixty (60)” shall be replaced with “age fifty-five (55).”
     5.3 Death After Vested Termination but Prior to Commencement of Retirement
Benefits.
          (a) The provisions of this Section 5.3(a) shall apply with respect to
Plan Years that end prior to July 3, 2005. If (w) a Participant’s participation
in the Plan is not then frozen, (x) he dies after terminating employment on or
after age sixty (60) for age or Disability, (y) death occurs prior to benefit
commencement, and (z) no Change of Control occurred while he was still employed
and within the four (4) year period ending on the date of his death:
               (i) If the Participant is married at the time of death, the
Participant’s designated Beneficiary shall be entitled to receive a monthly
annuity equal to the annuity such Beneficiary would have received (including the
initial ten (10) year certain guarantee) if the Participant had begun receiving
a retirement benefit under Article IV as of the date of the Participant’s death
(as if the Participant could have begun receiving the Participant’s benefit as
of that date) and then died immediately thereafter. In calculating the
Participant’s hypothetical retirement benefit for this purpose, the
Participant’s vested percentage as of the Participant’s date of termination
shall be used, and the Participant’s benefit shall be reduced for early
commencement by five-ninths (5/9ths) of 1% for each full calendar month by which
the first payment precedes the month in which the Participant would have
attained age sixty-five (65); or
               (ii) If the Participant is single at the time of death, the
Participant’s designated Beneficiary shall be entitled to receive a lump-sum
payment which is the Actuarial Equivalent of the ten (10) year certain guarantee
payment that the Beneficiary would have received if the Participant had begun
receiving a retirement benefit under Article IV as of the Participant’s date of
death (as if the Participant could have begun receiving the Participant’s
benefit as of that date) and then died immediately thereafter. In calculating
the Participant’s hypothetical retirement benefit for this purpose the
Participant’s vested percentage as of the Participant’s date of termination
shall be used and the Participant’s benefit shall be reduced for early
commencement by five-ninths (5/9ths) of 1% for each full calendar month by which
the lump-sum payment precedes the month in which the Participant would have
attained age sixty-five (65).

17



--------------------------------------------------------------------------------



 



          (iii) Notwithstanding the provisions of Sections 5.3(a)(i) and
5.3(a)(ii) above, with respect to a Participant who terminates employment on or
after age sixty (60) for Disability and who would have met the Early Payment
Criteria set forth in Section 4.2(b) at the time of such termination, which
would entitle him to receive a monthly retirement benefit prior to his attaining
age sixty-five (65) had he retired on the date of his death, the benefit such
Participant’s designated Beneficiary would be entitled to under
Section 5.3(a)(i) or 5.3(a)(ii) above shall not be reduced by five-ninths of 1%
for each full calendar month by which the payment(s) precede the month in which
the Participant would have attained age sixty-five (65).
          The benefit provided under this Section 5.3(a) shall be paid or
payments shall commence, as applicable, ninety (90) days after the date of the
Participant’s death.
          (b) With respect to Plan Years that end after July 2, 2005, the
provisions of Section 5.3(a) shall apply, except that the reference in
Section 5.3(a) to “age sixty (60)” shall be replaced with “age fifty-five (55).”
     5.4 Death Prior to Commencement of Retirement Benefits Under Early Payment
Criteria or After Commencement of Retirement Benefits. Upon the death of a
Participant (a) after Retirement pursuant to Section 4.2(b) (satisfaction of the
Early Payment Criteria), but prior to commencement of his monthly benefits
thereunder, or (b) after benefit commencement, there is no death benefit other
than the benefits due under the form of payment applicable to the Participant.
     5.5 Death While Participation is Frozen. The death of a Participant whose
participation in the Plan was frozen at the time of his death has the following
consequences under the Plan:
          (a) The provisions of this Section 5.5(a) shall apply with respect to
Plan Years that end prior to July 3, 2005.
               (i) If such Participant dies after age sixty (60) but prior to
age sixty-five (65) and also prior to having met the Early Payment Criteria of
Section 4.2(b), there shall be no death benefit.
               (ii) If such Participant dies after Retirement but before
commencement of benefits, there shall be no death benefit.
               (iii) If such Participant dies after commencement of benefits
there shall be no death benefit other than the benefits due under the form of
payment applicable to such Participant.
               (iv) If such Participant dies while actively employed either
(x) after age sixty-five (65) or (y) after having met the Early Payment Criteria
of Section 4.2(b), the following death benefits shall apply:

18



--------------------------------------------------------------------------------



 



                    (A) If the Participant is married at the time of death, the
Participant’s designated Beneficiary shall be entitled to receive a monthly
annuity equal to the annuity the Beneficiary would have received (including the
initial ten (10) year certain guarantee) had the Participant retired on the
Participant’s date of death, begun receiving a retirement benefit under
Article IV, and then died immediately thereafter; or
                    (B) If the Participant is single at the time of death, the
Participant’s designated Beneficiary shall be entitled to receive the ten
(10) year certain guarantee payments that such Beneficiary would have received
had the Participant retired on the Participant’s date of death, begun receiving
a retirement benefit under Article IV, and then died immediately thereafter.
          (b) With respect to Plan Years that end after July 2, 2005, the
provisions of Section 5.5(a) shall apply, except that the reference in
Section 5.5(a) to “age sixty (60)” shall be replaced with “age fifty-five (55).”
     5.6 Beneficiary Designation.
          (a) Upon entering the Plan, each Participant shall file with the
Committee a designation of one or more Beneficiaries to whom the death benefit
provided by this Article V shall be payable in the event of the Participant’s
death. The designation shall be effective upon receipt by the Committee of a
properly executed form which the Committee has approved for that purpose, and
shall remain in force until revoked or changed by the Participant. The
Participant may from time to time revoke or change any designation of
Beneficiary by filing another approved Beneficiary designation form with the
Committee. In the case of a married Participant, any Beneficiary designation
which designates any person or entity other than the Participant’s spouse must
be consented to by the spouse in writing in a form acceptable to the Committee
in order to be effective.
          (b) Upon the commencement of benefits under Article IV, the
Participant shall designate one or more Beneficiaries to receive the remaining
period certain payments, which designation shall be made and modified in
accordance with the procedures set forth in Section 5.6(a). If the Participant
does not designate one or more Beneficiaries to receive the remaining period
certain payments upon the commencement of benefits, the Beneficiaries designated
by the Participant upon entering the Plan shall be the Participant’s
Beneficiaries for purposes of the remaining period certain payments. A spouse of
a Participant may not change the Beneficiaries designated by the Participant,
including the Beneficiaries to whom the remaining period certain payments may be
paid; provided, however, that a spouse of a Participant who is receiving the
survivor annuity provided under Section 4.3 may change the Beneficiaries
designated by the Participant if all such Beneficiaries have predeceased the
Participant or otherwise cease to exist.

19



--------------------------------------------------------------------------------



 



          (c) If there is no valid designation of Beneficiary on file with the
Committee at the time of the Participant’s death, or if all of the Beneficiaries
designated in the last Beneficiary designation have predeceased the Participant
or otherwise cease to exist, the Beneficiary shall be the Participant’s spouse,
if the spouse survives the Participant, or otherwise the Participant’s estate. A
Beneficiary must survive the Participant by thirty (30) days in order to be
considered to be living on the date of the Participant’s death. If any
Beneficiary survives the Participant but dies or otherwise ceases to exist
before receiving all payments due under Article IV or this Article V, the
balance of the payments that would have been paid to that Beneficiary shall,
unless the Participant’s designation provides otherwise, be distributed to the
deceased individual Beneficiary’s estate or to the Participant’s estate in the
case of a Beneficiary which is not an individual.
ARTICLE VI
PROVISIONS RELATING TO ALL BENEFITS
     6.1 Effect of This Article. The provisions of this Article shall control
over all other provisions of this Plan.
     6.2 Termination of Employment. Termination of employment for any reason
prior to the Participant’s vesting under Article III or Article V, if
applicable, shall cause the Participant and all Beneficiaries holding under the
Participant to forfeit all interest in and under this Plan.
     6.3 Limitation on Benefits Applicable to Each Participant Whose
Participation is Frozen. The benefit provided under Article IV of this Plan is
limited in amount, in the case of each Participant whose participation in this
Plan is frozen at the time he becomes entitled to the benefit, so that the
benefit shall not exceed the Participant’s frozen Accrued Benefit, if the frozen
Accrued Benefit is less than the benefit that would otherwise be provided
without this limitation.
     6.4 No Duplication of Benefits. It is not intended that there be any
duplication of benefits. Therefore, if a Participant has met the requirements of
Article IV and has survived to the age specified under such Article or, if
later, actual Retirement, then the Participant, his spouse, and/or his
Beneficiary shall only receive a benefit under that Article. If a Participant
dies before attaining the age specified in Article IV or, if later, actual
Retirement, the Participant’s Beneficiary shall only receive a benefit if the
Beneficiary qualifies for one under Article V. But, in no event shall a
Participant, a Participant’s spouse, and/or Beneficiary qualify for a benefit
under both of Articles IV and V.
     6.5 Forfeiture for Cause. If the Committee finds, after full consideration
of the facts presented on behalf of both the Company and a former Participant,
that the Participant was discharged by the Company for fraud, embezzlement,
theft, commission of a felony, proven dishonesty in the course of his employment
by the Company which damaged the Company, or for disclosing trade secrets of the

20



--------------------------------------------------------------------------------



 



Company, the entire benefit accrued for the benefit of the Participant and/or
his Beneficiaries shall be forfeited even though it may have been previously
vested under Article III or V. The decision of the Committee as to the cause of
a former Participant’s discharge and the damage done to the Company shall be
final. No decision of the Committee shall affect the finality of the discharge
of the Participant by the Company in any manner. Notwithstanding the foregoing,
the forfeiture created by this Section shall not apply to a Participant or
former Participant discharged during the Plan Year in which a Change of Control
occurs, or during the next three (3) succeeding Plan Years following the Plan
Year in which a Change of Controls occurs unless an arbitrator selected to
review the Committee’s findings agrees with the Committee’s determination to
apply the forfeiture. The arbitrator shall be selected by permitting each of the
Company and the Participant to strike one name each from a panel of three
(3) names obtained from the American Arbitration Association. The person whose
name is remaining shall be the arbitrator.
     6.6 Forfeiture for Competition.
          (a) General Noncompetition Provisions. If, at the time a distribution
is being made or is to be made to a Participant, the Committee finds, after full
consideration of the facts presented on behalf of the Company and the
Participant, that the Participant has engaged in any of the conduct set forth
below in paragraphs (i), (ii), or (iii) of this Section 6.6(a), the entire
benefit remaining to be paid to the Participant and/or his Beneficiaries shall
be forfeited, even though it may have been previously vested under Article III
or V; provided, however, that this Section 6.6(a) shall not apply to any
Participant whose termination of employment from the Company occurs during the
Plan Year in which a Change of Control occurs or during the next three (3)
succeeding Plan Years following the Plan Year in which a Change of Control
occurs.
               (i) At any time within five (5) years after his termination of
employment from the Company, and without written consent of the Sysco’s Chief
Executive Officer or General Counsel, Participant directly or indirectly owns,
operates, manages, controls, or participates in the ownership, management,
operation, or control of, or is employed by, or is paid as a consultant or other
independent contractor by, a business which competes with the Company by which
he was formerly employed in a trade area served by the Company at the time
distributions are being made or to be made and in which the Participant had
represented the Company while employed by it; and the Participant continues to
be so engaged sixty (60) days after written notice has been given to him by or
on behalf of the Company.
               (ii) At any time within five (5) years after his termination of
employment from the Company, Participant makes any disparaging comments or
accusations detrimental to the reputation, business, or business relationships
of SYSCO (as reasonably determined by the Company), and the Participant fails to
retract such comments or accusations within sixty (60) days after written notice
demanding such retraction has been provided to him by or on behalf of the
Company.

21



--------------------------------------------------------------------------------



 



               (iii) Participant (A) fails to return to the Company, immediately
upon request, any and all trade secrets or confidential information or any
portion thereof and all materials relating thereto in his possession, or (B) at
any time within five (5) years after his termination of employment from the
Company, fails to hold in confidence or reproduces, distributes, transmits,
reverse engineers, decompiles, disassembles, or transfers, directly or
indirectly, in any form, by any means, or for any purpose, any Company trade
secrets or confidential information or any portion thereof or any materials
relating thereto.
          (b) Individual Agreements Regarding Noncompetition. Notwithstanding
anything in Section 6.6(a) to the contrary, Sysco, in its sole discretion, may
require a Participant to enter into a noncompetition agreement, the
noncompetition covenants of which shall be substantially in the form attached
hereto as Exhibit A or B (as applicable to the Participant’s employment with
Sysco or a Subsidiary) upon his termination of employment with the Company. If
Sysco requires such an individual noncompetition agreement, the Participant’s
execution of such agreement shall be a precondition to the receipt of benefits
hereunder, and the terms of such agreement shall supersede any inconsistent
provisions of Section 6.6(a). Sysco shall have sixty (60) days following a
Participant’s termination of employment with the Company to present such
Participant with a noncompetition agreement. Within sixty (60) days following
Sysco’s presentation of such agreement to the Participant, the Participant shall
execute and return such agreement to Sysco’s General Counsel. If the Participant
fails to execute and return such agreement to Sysco’s General Counsel within
such sixty (60) day period, the entire benefit remaining to be paid to the
Participant and/or his Beneficiaries after the end of such sixty (60) day period
shall be forfeited, even though it may have been previously vested under
Article III or V.
     6.7 Restrictions on any Portion of Total Payments Determined to be Excess
Parachute Payments. In the event that any payment or benefit received or to be
received by a Participant in connection with a “change of control” (as defined
in Section 280G of the Code and the regulations thereunder) of Sysco or the
termination of his employment by the Company would not be deductible, whether in
whole or in part, by the Company or any Affiliate, as a result of Section 280G
of the Code, the benefits payable under this Plan shall first be reduced until
no portion of the Total Payments is not deductible as a result of Section 280G
of the Code, or the benefits payable under this Plan have been reduced to zero.
The reduction in benefits payable under this Plan shall be determined by
reducing the percentage in which the Participant is vested in his Accrued
Benefit. If any further reduction is necessary, the benefits payable under the
Sysco Corporation Executive Deferred Compensation Plan shall then be reduced
under the terms of that Plan. In determining this limitation: (a) no portion of
the Total Payments which the Participant has waived in writing prior to the date
of the payment of benefits under this Plan shall be taken into account, (b) no
portion of the Total Payments which tax counsel, selected by the Company’s
independent auditors and acceptable to the Participant, determines not to
constitute a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code shall be taken into account, (c) no portion of the Total Payments which tax
counsel, selected by the Company’s independent auditors and acceptable to the
Participant, determines to be reasonable compensation for services rendered
within the meaning of Section 280G(b)(4) of the Code shall be taken into
account,

22



--------------------------------------------------------------------------------



 



(c) no portion of the Total Payments which tax counsel, selected by the
Company’s independent auditors and acceptable to the Participant, determines to
be reasonable compensation for services rendered within the meaning of
Section 280G(b)(4) of the Code shall be taken into account, and (d) the value of
any non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Company’s independent auditors in accordance
with Sections 280G(d)(3) and (4) of the Code. Notwithstanding anything herein or
otherwise to the contrary, the Compensation and Stock Option Committee of the
Board of Directors, may, within its sole discretion and pursuant to an agreement
approved by the Compensation and Stock Option Committee, waive application of
this Section 6.7, when it determines that specific situations warrant such
action.
     6.8 Benefits upon Re-Employment. If a former Participant who is receiving
benefit payments under this Plan is re-employed by the Company, the payment of
the benefit shall continue during his period of re-employment. The re-employed
former Participant’s benefit shall not be changed as a result of his
re-employment.
     6.9 Claims Procedure. Any person who believes that he or she is being
denied a benefit to which he or she is entitled under the Plan (referred to
hereinafter as a “Claimant”) must file a written request for such benefit with
the Committee; provided, however, that any claim involving entitlement to, the
amount of or the method of timing of payment of a benefit affected by a Change
of Control shall be governed by Section 7.3(d)(1). Such written request must set
forth the Claimant’s claim and must be addressed to the Committee at the
Company’s principal office.
          (a) Initial Claims Decision. The Committee shall generally provide
written notice to the Claimant of its decision within ninety (90) days (or
forty-five (45) days for a Disability-based claim) after the claim is filed with
the Committee; provided, however, that the Committee may have up to an
additional ninety (90) days (or up to two (2) thirty (30) day periods for a
Disability-based claim), to decide the claim, if the Committee determines that
special circumstances require an extension of time to decide the claim, and the
Committee advises the Claimant in writing of the need for an extension
(including an explanation of the special circumstances requiring the extension)
and the date on which it expects to decide the claim.
          (b) Appeals. A Claimant may appeal the Committee’s decision by
submitting a written request for review to the Committee within sixty (60) days
(or 180 days for a Disability-based claim) after the earlier of receiving the
denial notice or after expiration of the initial review period. Such written
request must be addressed to the Committee at the Company’s principal office. In
connection with such request, the Claimant (and his or her authorized
representative, if any) may review any pertinent documents upon which the denial
was based and may submit issues and comments in writing for consideration by the
Committee. If the Claimant’s request for review is not received within the
earlier of sixty (60) days (or 180 days for a Disability-based claim) after
receipt of the denial or after expiration of

23



--------------------------------------------------------------------------------



 



the initial review period, the denial shall be final, and the Claimant shall be
barred and estopped from challenging the Committee’s determination.
          (c) Decision Following Appeal. The Committee shall generally make its
decision on the Claimant’s appeal in writing within sixty (60) days (or
forty-five (45) days for a Disability-based claim) following its receipt of the
Claimant’s request for appeal; provided, however, that the Committee may have up
to an additional sixty (60) days (or forty-five (45) days for a Disability-based
claim) to decide the claim, if the Committee determines that special
circumstances require an extension of time to decide the claim and the Committee
advises the Claimant in writing of the need for an extension (including an
explanation of the special circumstances requiring the extension) and the date
on which it expects to decide the claim. The Committee shall notify the Claimant
of its decision on the Claimant’s appeal in writing, regardless of whether the
decision is adverse.
          (d) Decisions Final; Procedures Mandatory. A decision on appeal by the
Committee shall be binding and conclusive upon all persons, and completion of
the claims procedures described in this Section 6.9 shall be a mandatory
precondition to commencement of a legal or equitable action in connection with
the Plan by a person claiming rights under the Plan or by another person
claiming rights through such a person. The Committee may, in its sole
discretion, waive the procedures described in this Section 6.9 as a mandatory
precondition to such an action.
          (e) Time for Filing Legal or Equitable Action. Any legal or equitable
action filed in connection with the Plan by a person claiming rights under the
Plan or by another person claiming rights through such a person must commence
not later than two (2) years following the earlier of the Participant’s death,
Disability, Retirement, or termination of employment.
ARTICLE VII
ADMINISTRATION
     7.1 Committee Appointment. The Committee shall be appointed by the Board of
Directors or its designee. Each Committee member shall serve until his or her
resignation or removal. The Board of Directors, or its designee, shall have the
sole discretion to remove any one or more Committee members and appoint one or
more replacement or additional Committee members from time to time.
     7.2 Committee Organization and Voting. The organizational structure and
voting responsibilities of the Committee shall be as set forth in the bylaws of
the Committee.
     7.3 Powers of the Committee. The Committee shall have the exclusive
responsibility for the general administration of this Plan according to the
terms and provisions of this Plan and shall have all powers necessary to
accomplish those purposes, including but not by way of limitation the right,
power and authority:

24



--------------------------------------------------------------------------------



 



          (a) to make rules and regulations for the administration of this Plan;
          (b) to construe all terms, provisions, conditions and limitations of
this Plan;
          (c) to correct any defect, supply any omission or reconcile any
inconsistency that may appear in this Plan in the manner and to the extent it
deems expedient to carry this Plan into effect for the greatest benefit of all
parties at interest;
          (d) subject to Section 6.5, to determine all controversies relating to
the administration of this Plan, including but not limited to:
               (i) differences of opinion arising between the Company and a
Participant in accordance with Section 6.9, except when the difference of
opinion relates to the entitlement to, the amount of or the method or timing of
payment of a benefit affected by a Change of Control, in which event, such
difference of opinion shall be decided by judicial action; and
               (ii) any question it deems advisable to determine in order to
promote the uniform administration of this Plan for the benefit of all parties
at interest; and
          (e) to delegate by written notice any plan administration duties of
the Committee to such individual members of the Committee, individual employees
of the Company, or groups of employees of the Company, as the Committee
determines to be necessary or advisable to properly administer the Plan.
     7.4 Committee Discretion. The Committee in exercising any power or
authority granted under this Plan or in making any determination under this Plan
shall perform or refrain from performing those acts using its sole discretion
and judgment. Any decision made by the Committee or any refraining to act or any
act taken by the Committee in good faith shall be final and binding on all
parties, subject to the provisions of Section 6.9. The Committee’s decision
shall never be subject to de novo review. Notwithstanding the foregoing, the
Committee’s decisions, refraining to act or acting is to be subject to judicial
review for those incidents occurring during the Plan Year in which a Change of
Control occurs and during the next three (3) succeeding Plan Years.
     7.5 Reimbursement of Expenses. The Committee shall serve without
compensation for their services but shall be reimbursed by Sysco for all
expenses properly and actually incurred in the performance of their duties under
this Plan.
     7.6 Indemnification. To the extent permitted by law, members of the Board
of Directors, members of the Committee, employees of the Company, and all agents
and representatives of the Company shall be indemnified by the Company, and
saved harmless against any claims resulting from

25



--------------------------------------------------------------------------------



 



any action or conduct relating to the administration of the Plan, except claims
arising from gross negligence, willful neglect or willful misconduct.
ARTICLE VIII
ADOPTION BY SUBSIDIARIES
     8.1 Procedure for and Status After Adoption. Any Subsidiary may, with the
approval of the Committee, adopt this Plan by appropriate action of its board of
directors. The terms of this Plan shall apply separately to each Subsidiary
adopting this Plan and its Participants in the same manner as is expressly
provided for Sysco and its Participants except that the powers of the Board of
Directors and the Committee under this Plan shall be exercised by the Board of
Directors of Sysco or the Committee, as applicable. Sysco and each Subsidiary
adopting this Plan shall bear the cost of providing plan benefits for its own
Participants. Sysco shall initially pay the costs of the Plan each Plan Year.
However, each adopting Subsidiary shall then be billed back for the actuarially
determined costs pertaining to it in accordance with the appropriate Financial
Accounting Standards Board pronouncements. It is intended that the obligation of
Sysco and each Subsidiary with respect to its Participants shall be the sole
obligation of the Company that is employing the Participant and shall not bind
any other Company.
     8.2 Termination of Participation by Adopting Subsidiary. Any Subsidiary
adopting this Plan may, by appropriate action of its board of directors,
terminate its participation in this Plan. The Committee may, in its discretion,
also terminate a Subsidiary’s participation in this Plan at any time. The
termination of the participation in this Plan by a Subsidiary shall not,
however, affect the rights of any Participant who is working or has worked for
the Subsidiary as to benefits previously accrued by the Participant under this
Plan without his consent.
ARTICLE IX
AMENDMENT AND/OR TERMINATION
     9.1 Amendment or Termination of the Plan. The Board of Directors, the
Committee, or their designees, may amend this Plan at any time by an instrument
in writing without the consent of any adopting Company; provided, however, that
authority to terminate this Plan or to make any Plan amendment that would have a
significant financial statement or benefit impact on the Company shall be
reserved to the Board of Directors or its designee. Notwithstanding the
foregoing, in no event shall the Board of Directors have the authority to
terminate this Plan during the two (2) years following a Change of Control.
     9.2 No Retroactive Effect on Awarded Benefits.

26



--------------------------------------------------------------------------------



 



          (a) General Rule. Absent a Participant’s prior consent, no amendment
shall affect the rights of such Participant to his vested Accrued Benefit or
shall change such Participant’s rights under any provision relating to a Change
of Control after a Change of Control has occurred
          (b) Determination of Vested Accrued Benefit. For purposes of
determining the vesting percentage and time of payment of a Participant’s
Accrued Benefit with respect to a Plan amendment, on and after the effective
date of such amendment, a Participant shall continue to be awarded (i) Credited
Service until such Participant’s Separation from Service with the Company, and
(ii) years of Management Incentive Plan participation until such Participant is
no longer a Management Incentive Plan participant, for purposes of vesting under
Article III and the Early Payment Criteria under Section 4.2(b); provided,
however, that such Participant shall not continue to be awarded Credited Service
for benefit accrual purposes under Section 4.1 on or after the effective date of
such amendment.
          (c) Rule for Prospective Accruals. Notwithstanding the provisions of
this Section 9.2, the Board of Directors retains the right at any time to change
in any manner or to discontinue the death benefit provided in Article V and/or
the additional awarding of Credited Service for vesting purposes after
termination for Disability, except for a period of four (4) years after a Change
of Control for those persons who at that time were covered by the death benefit
and those persons who at that time were covered by the additional Credited
Service for vesting for Disability, and to change in any manner the retirement
benefit provided in Article IV, but only as to accruals after the date of the
amendment.
     9.3 Effect of Termination. Upon termination of the Plan, the following
provisions of this Section 9.3 shall apply:
          (a) No new death benefit shall be provided with respect to
Participants who die on or after the effective date of the Plan’s termination,
and no further retirement benefits shall accrue, to the extent that such
retirement benefits relate to Eligible Earnings or Credited Service earned on or
after the effective date of the Plan’s termination.
          (b) The Board of Directors or its designee may, in its sole
discretion, authorize distributions to Participants as a result of the Plan’s
termination, provided that:
               (i) All deferred compensation arrangements sponsored by the
Company that would be aggregated with this Plan under Section 1.409A-1(c) of the
Treasury Regulations if the Participant participated in such arrangements are
terminated;
               (ii) No distributions other than distributions that would be
payable under the terms of the Plan if the termination had not occurred are made
within twelve (12) months of the termination of the Plan;

27



--------------------------------------------------------------------------------



 



               (iii) All distributions of all benefits to be provided hereunder
are paid within twenty-four (24) months of the termination of the Plan; and
               (iv) The Company does not adopt a new deferred compensation
arrangement at any time within five (5) years following the date of the
termination of the Plan that would be aggregated with this Plan under
Section 1.409A-1(c) of the Treasury Regulations if the Participant participated
in this Plan and the new arrangement.
             (c) Except as otherwise provided in Section 9.3(a) and 9.3(b), on
and after the effective date of the Plan’s termination, (i) the Plan shall
continue to be administered as it was prior to the Plan’s termination, (ii) all
retirement benefits accrued prior to the date of termination shall be payable
only under the conditions, at the time, and in the form then provided in this
Plan, (iii) no Participant shall be entitled to Plan benefits solely as a result
of the Plan’s termination in accordance with the provisions of this Article IX,
and (iv) the forfeiture provisions of Sections 6.5 and 6.6, and the restrictions
set forth in Section 6.7 shall continue in effect.
ARTICLE X
FUNDING
     10.1 Payments Under This Plan are the Obligation of the Company. The
Company shall pay the benefits due the Participants under this Plan; however,
should it fail to do so when a benefit is due, the benefit shall be paid by the
trustee of that certain trust agreement by and between the Company and JPMorgan
Chase Bank, with respect to the funding of the Plan. In any event, if the trust
fails to pay for any reason, the Company still remains liable for the payment of
all benefits provided by this Plan.
     10.2 Plan May Be Funded Through Life Insurance Owned by the Company or a
Rabbi Trust. It is specifically recognized by both the Company and the
Participants that the Company may, but is not required to, purchase life
insurance so as to accumulate assets to fund the obligations of the Company
under this Plan, and that the Company may, but is not required to contribute any
policy or policies it may purchase and any amount it finds desirable to a trust
established to accumulate assets sufficient to fund the obligations of all of
the Companies under this Plan. However, under all circumstances, the
Participants shall have no rights to any of those policies; and, likewise, under
all circumstances, the rights of the Participants to the assets held in the
trust shall be no greater than the rights expressed in this Plan and the trust
agreement. Nothing contained in the trust agreement which creates the funding
trust shall constitute a guarantee by any Company that assets of the Company
transferred to the trust shall be sufficient to pay any benefits under this Plan
or would place the Participant in a secured position ahead of general creditors
should the Company become insolvent or bankrupt. Any trust agreement prepared to
fund the Company’s obligations under this Plan must specifically set out these
principles so it is clear in

28



--------------------------------------------------------------------------------



 



that trust agreement that the Participants in this Plan are only unsecured
general creditors of the Company in relation to their benefits under this Plan.
     10.3 Reversion of Excess Assets. Any adopting Company may, at any time,
request the actuary, who last performed the annual actuarial valuation of the
Pension Plan, to determine the present value of the Accrued Benefit assuming the
Accrued Benefit to be fully vested (whether it is or not), as of the end of the
Plan Year coincident with or last preceding the request, of all Participants and
Beneficiaries of deceased Participants for which all Companies are or will be
obligated to make payments under this Plan. If the fair market value of the
assets held in the trust, as determined by the Trustee as of that same date,
exceeds the total of the Accrued Benefits of all Participants and Beneficiaries
by 25%, any Company may direct the trustee to return to such Company its
proportionate part of the assets which are in excess of 125% of the Accrued
Benefits. Each Company’s share of the excess assets shall be the Participants’
present value of the Accrued Benefit earned while in the employ of that Company
as compared to the total of the present value of the Accrued Benefits earned by
all Participants under the Plan times the excess assets. For this purpose, the
present value of the Accrued Benefit shall be calculated using the data for the
preceding Plan Year brought forward using the assumptions used to determine the
actuarially determined costs according to the appropriate Financial Accounting
Standards Board pronouncements. If there has been a Change of Control, to
determine excess assets, all contributions made prior to the Change of Control
shall be subtracted from the fair market value of the assets held in the trust
as of the determination date but before the determination is made.
     10.4 Participants Must Rely Only on General Credit of the Company. It is
also specifically recognized by both the Company and the Participants that this
Plan is only a general corporate commitment, and that each Participant must rely
upon the general credit of the Company for the fulfillment of its obligations
under this Plan. Under all circumstances, the rights of Participants to any
asset held by the Company shall be no greater than the rights expressed in this
Plan. Nothing contained in this Plan shall constitute a guarantee by the Company
that the assets of the Company will be sufficient to pay any benefits under this
Plan or would place the Participant in a secured position ahead of general
creditors of the Company. Though the Company may establish or become a signatory
to a Rabbi Trust, as indicated in Section 10.1, to accumulate assets to fulfill
its obligations, the Plan and any such trust shall not create any lien, claim,
encumbrance, right, title, or other interest of any kind in any Participant in
any asset held by the Company, contributed to any such trust or otherwise
designated to be used for payment of any of its obligations created in this
Plan. No policy or other specific asset of the Company has been or will be set
aside, or will in any way be transferred to the trust or will be pledged in any
way for the performance of the Company’s obligations under this Plan which would
remove the policy or asset from being subject to the general creditors of the
Company.
     10.5 Funding of Benefits for Participants Subject to Canadian Income Tax
Laws is Prohibited. No Company employing a Participant whose income is subject
to the Canadian tax laws shall be

29



--------------------------------------------------------------------------------



 



permitted to fund its obligation to that person through any Rabbi Trust, fund,
sinking fund, or other financial vehicle even though under applicable law the
assets held to fund the obligation are still subject to the general creditors of
the Company.
ARTICLE XI
MISCELLANEOUS
     11.1 Responsibility for Distributions and Withholding of Taxes. The
Committee shall furnish information, to the Company last employing the
Participant, concerning the amount and form of distribution to any Participant
entitled to a distribution so that the Company may make or cause the Rabbi Trust
to make the distribution required. It shall also calculate the deductions from
the amount of the benefit paid under this Plan for any taxes required to be
withheld by federal, state or local government and shall cause them to be
withheld.
     11.2 Limitation of Rights. Nothing in this Plan shall be construed:
          (a) to give a Participant any right with respect to any benefit except
in accordance with the terms of this Plan;
          (b) to limit in any way the right of the Company to terminate a
Participant’s employment with the Company at any time;
          (c) to evidence any agreement or understanding, expressed or implied,
that the Company shall employ a Participant in any particular position or for
any particular remuneration; or
          (d) to give a Participant or any other person claiming through him any
interest or right under this Plan other than that of any unsecured general
creditor of the Company.
     11.3 Distributions to Incompetents or Minors. Should a Participant become
incompetent or should a Participant designate a Beneficiary who is a minor or
incompetent, the Committee is authorized to pay the funds due to the parent of
the minor or to the guardian of the minor or incompetent or directly to the
minor or to apply those funds for the benefit of the minor or incompetent in any
manner the Committee determines in its sole discretion.
     11.4 Nonalienation of Benefits. No right or benefit provided in this Plan
shall be transferable by the Participant except, upon his death, to a named
Beneficiary as provided in this Plan. No right or benefit under this Plan shall
be subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge the same shall be void. No right or benefit under this Plan shall in
any manner be liable for or subject to any debts, contracts, liabilities or
torts of the person entitled to such benefits. If any Participant or any
Beneficiary becomes bankrupt or attempts to anticipate, alienate, sell, assign,
pledge, encumber or charge any right

30



--------------------------------------------------------------------------------



 



or benefit under this Plan, that right or benefit shall, in the discretion of
the Committee, cease. In that event, the Committee may have the Company hold or
apply the right or benefit or any part of it to the benefit of the Participant
or Beneficiary, his or her spouse, children or other dependents or any of them
in any manner and in any proportion the Committee believes to be proper in its
sole and absolute discretion, but is not required to do so.
     11.5 Reliance Upon Information. The Committee shall not be liable for any
decision or action taken in good faith in connection with the administration of
this Plan. Without limiting the generality of the foregoing, any decision or
action taken by the Committee when it relies upon information supplied it by any
officer of the Company, the Company’s legal counsel, the Company’s actuary, the
Company’s independent accountants or other advisors in connection with the
administration of this Plan shall be deemed to have been taken in good faith.
     11.6 Amendment Applicable to Active Participants Only Unless it Provides
Otherwise. No benefit which has accrued to any Participant who has died,
retired, become disabled or separated or whose participation has become frozen
prior to the execution of an amendment shall be changed in amount or subject to
any adjustment provided in that amendment unless the amendment specifically
provides that it shall apply to those persons and it does not have the effect of
reducing those persons Accrued Benefit as then fixed without their consent.
     11.7 Severability. If any term, provision, covenant or condition of this
Plan is held to be invalid, void or otherwise unenforceable, the rest of this
Plan shall remain in full force and effect and shall in no way be affected,
impaired, or invalidated.
     11.8 Notice. Any notice or filing required or permitted to be given to the
Committee or a Participant shall be sufficient if in writing and hand delivered
or sent by U.S. mail to the principal office of the Company or to the
residential mailing address of the Participant. Notice shall be deemed to be
given as of the date of hand delivery or if delivery is by mail, as of the date
shown on the postmark.
     11.9 Gender and Number. If the context requires it, words of one gender
when used in this Plan shall include the other genders, and words used in the
singular or plural shall include the other.
     11.10 Governing Law. The Plan shall be construed, administered and governed
in all respects by the laws of the State of Texas.
     11.11 Effective Date. This Plan was originally operative and effective on
July 3, 1988. The provisions of this restatement are effective as of January 1,
2005, except as otherwise provided herein.

31



--------------------------------------------------------------------------------



 



     11.12 Compliance with Section 409A.
(a) Interpretation. The Plan (i) is intended to comply with, (ii) shall be
interpreted and its provisions shall be applied in a manner that is consistent
with, and (iii) shall have any ambiguities therein interpreted, to the extent
possible, in a manner that complies with Section 409A.
(b) Amendment for Compliance with Section 409A. As of the date the Plan is
adopted, final Treasury Regulations have not been issued under Section 409A. It
is Sysco’s intention that, to the extent that (i) any terms of the Plan conflict
with Section 409A, or (ii) Section 409A would require alternate or additional
Plan provisions in order for the Plan to comply with the requirements of
Section 409A, the Plan shall be amended in a manner that complies with the
requirements of Section 409A. To that end, once such final Treasury Regulations
are issued, Sysco shall conform the Plan to the requirements of Section 409A and
the final Treasury Regulations and other interpretive authority promulgated
thereunder.
     IN WITNESS WHEREOF, the Company has executed this document on this 29th day
of December, 2005.

                  SYSCO CORPORATION    
 
           
 
  By:   /S/ JOHN STUBBLEFIELD    
 
           
 
  Name:   John Stubblefield    
 
  Title:   Executive Vice President    

32



--------------------------------------------------------------------------------



 



Exhibit A
Non-Competition Agreement Covenants
Subsidiary Employee
X. Non-Competition.
     (a) Definitions.
          (x) “Competing Business” shall mean any person or entity that engages
in a commercial business that is the same or substantially similar to
[SUBSIDIARY]’s Business, and only that portion of the business that is in
competition with [SUBSIDIARY]’s Business.
          (x) “Confidential Information” shall mean all information, other than
Trade Secrets (as defined in Section X(a)(x) below), of SYSCO, [SUBSIDIARY],
and/or its or their affiliates that: (A) is used, or is developed to be used, in
the business of, results from the research or development activities of, or is
provided by a customer or supplier of, SYSCO, [SUBSIDIARY], and/or its or their
affiliates; (B) is private or confidential in that the information is not
generally known or is available to the public; and (C) gives SYSCO,
[SUBSIDIARY], and/or its or their affiliates, customers or suppliers an
opportunity to obtain an advantage over competitors who do not know or use such
information. Notwithstanding the foregoing, Confidential Information shall not
include any information that Executive proves: (A) was known or independently
developed by Executive prior to the time of receipt from SYSCO, [SUBSIDIARY],
and/or its or their affiliates, as long as such information was not acquired,
either directly or indirectly, from any of these entities; (B) is or becomes
publicly known through no direct or indirect act, fault or omission of
Executive; (C) is or becomes part of the public domain through no direct or
indirect act, fault or omission of Executive; or (d) was received by Executive
from a third party having the legal right to transmit the same without
restriction as to use and disclosure, and such receipt was not in connection
with any business relationship or prospective business relationship with SYSCO
and/or [SUBSIDIARY]; provided, however, that a combination of features shall not
be deemed to be within the foregoing exceptions merely because individual
features are in the public domain or otherwise are within such exceptions, as
previously described, unless the combination itself is in the public domain or
otherwise is entirely within any one such exception.
          (x) “Customer” shall mean those actual or prospective customers of
[SUBSIDIARY] with whom Executive had contact on behalf of [SUBSIDIARY] or SYSCO
at any time during the two (2) years immediately preceding the Termination Date.
          (x) “[SUBSIDIARY]’s Business” shall mean [description of SUBSIDIARY’s
business] by [SUBSIDIARY] as of the date of Executive’s execution of this
Agreement. Executive acknowledges and agrees that, by virtue of Executive’s
specific responsibilities for [SUBSIDIARY], Executive fully understands the
identity of all products [sold/distributed] by [SUBSIDIARY] and the customers
served by [SUBSIDIARY] at the time of execution of this Agreement.
          (x) “SERP” shall mean the Sysco Corporation Supplemental Executive
Retirement Plan, as amended from time to time.
          (x) “Termination Date” shall mean [Date].
          (x) “Territory of [SUBSIDIARY]” shall mean all of the counties wherein
[SUBSIDIARY] maintains a place of business in the locations identified on
[[SUBSIDIARY]’s website (www.[address])]/[the attached Appendix A1] and all of
the counties in which [SUBSIDIARY] presently serves its customers as of the date
of Executive’s execution of this Agreement. As of the date of Executive’s
execution of this Agreement, Executive moreover represents and warrants that he
fully and completely understands the locations subsumed within the Territory of
[SUBSIDIARY], either by virtue of his general and longstanding knowledge of the
operations of [SUBSIDIARY], the information provided to him in his

33



--------------------------------------------------------------------------------



 




capacity as a [type of officer] officer of [SUBSIDIARY] and/or the information
made available to the public by [SUBSIDIARY], whether via the Internet or
otherwise. Furthermore, as a [type of officer] officer of [SUBSIDIARY],
Executive personally has been responsible for [distributing/selling and/or
actively directing the distribution/sale of products] to all locations within
the Territory of [SUBSIDIARY].
          (x) “Trade Secrets” shall mean any and all information of SYSCO,
[SUBSIDIARY], or any of its or their affiliates, licensors, suppliers or
customers, or prospective licensors, suppliers or customers that is not commonly
known by or available to the public and which: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Trade Secrets
include, without limitation, technical or nontechnical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans, and a list of actual or
potential customers or suppliers.
     (b) Covenants Provided by Executive. As part of the inducement to
[SUBSIDIARY] and SYSCO to enter into this Agreement, and in exchange for the
good and valuable consideration provided to Executive pursuant to this
Agreement, Executive hereby covenants and agrees as follows:
          (1) From the date of Executive’s execution of this Agreement until the
date that is two (2) years following the Termination Date, Executive will not,
either directly or indirectly, for his own account or on behalf of any Competing
Business, solicit suppliers whom Executive contacted on behalf of [SUBSIDIARY]
or SYSCO during the twelve (12) months prior to the Termination Date, to the
extent that such solicitation in any way involves the use or disclosure of any
Trade Secrets, Confidential Information, and/or other proprietary knowledge
acquired during Executive’s employment with [SUBSIDIARY].
          (2) From the date of Executive’s execution of this Agreement until the
date that is two (2) years following the Termination Date, Executive will not,
either directly or indirectly, for his own account or on behalf of any Competing
Business, and within the Territory of [SUBSIDIARY], perform any of the
individual duties that are the same or substantially similar to the individual
duties that Executive performed for [SUBSIDIARY] during the twelve (12) months
prior to the Termination Date.
          (3) From the date of Executive’s execution of this Agreement until the
date that is two (2) years following the Termination Date, Executive will not,
either directly or indirectly, in competition with [SUBSIDIARY]’s Business,
solicit, entice or recruit for a Competing Business, attempt to solicit, entice
or recruit for a Competing Business, or attempt to divert or appropriate to a
Competing Business, any Customer.
          (4) From the date of Executive’s execution of this Agreement until the
date that is two (2) years following the Termination Date, Executive will not,
either directly or indirectly, solicit, entice, encourage, or recruit any
employee of [SUBSIDIARY] or any employee of SYSCO or any operating company of
SYSCO to leave such position to join a Competing Business.
          (5) From the date of Executive’s execution of this Agreement until the
date that is two (2) years following the Termination Date, Executive shall not
make any disparaging comments or accusations detrimental to the reputation,
business, or business relationships of [SUBSIDIARY] or SYSCO; provided, that
Executive may cure a violation of this provision by retracting any such comments
or accusations within sixty (60) days after written notice demanding such
retraction has been provided to him by or on behalf of the Company. In the event
that Executive becomes legally compelled to disclose information that may be
disparaging to the [SUBSIDIARY] or SYSCO, or detrimental to the business or
business relationships of [SUBSIDIARY] or SYSCO, he shall provide SYSCO with
prompt notice so that it may seek a protective order or other appropriate remedy
and/or waive compliance with the provisions of this Agreement. In the event that
such protective order remedy is not obtained, or that SYSCO waives compliance
with the provisions of this Agreement, Executive will furnish only such
information that he is advised by written opinion of counsel is legally required
and will exercise his best efforts to obtain a

34



--------------------------------------------------------------------------------



 




protective order or other reliable assurance that confidential treatment will be
accorded any Confidential Information.
          (6) From the date of Executive’s execution of this Agreement until the
date that is two (2) years following the Termination Date, Executive shall not
reproduce, distribute, transmit, reverse engineer, decompile, disassemble,
transfer, or fail to hold in confidence, directly or indirectly, in any form, by
any means, or for any purpose, any Trade Secrets or Confidential Information or
any portion thereof and all materials relating thereto. Executive also agrees
that he shall return to the Company, immediately upon request, any and all Trade
Secrets or Confidential Information or any portion thereof and all materials
relating thereto in his possession.
          (7) Executive understands that the provisions of this Section [X] have
been carefully designed to: (i) restrict Executive’s activities to the minimum
extent necessary to protect the customer and/or other business relationships of
[SUBSIDIARY] and its parent, subsidiaries and affiliates in a manner that is
consistent with law; (ii) account for the fact that Executive’s knowledge of the
Confidential Information and Trade Secrets of [SUBSIDIARY] and SYSCO is so
extensive as to make it impossible for Executive not to use and benefit from
that information if working for a Competing Business; and (iii) protect against
the use of the Confidential Information and Trade Secrets of [SUBSIDIARY] and
SYSCO by Executive on behalf of a Competing Business, which Executive
acknowledges would be unfair and harmful. Executive has carefully considered
these restrictions, and Executive confirms that they will not unduly restrict
his ability to obtain a livelihood or engage in any lawful trade, profession or
business. Executive therefore acknowledges: (i) the reasonableness of the term
and scope of the covenants set forth in this Section [X]; (ii) that Executive
will not, in any action, suit or other proceeding, deny the reasonableness of,
or assert the unreasonableness of, the premises, consideration or scope of the
covenants set forth in this Section [X]; (iii) that [SUBSIDIARY] will suffer
irreparable loss and damage if Executive should breach or violate any of the
covenants set forth in this Section [X]; and (iv) that, in addition to any other
remedies available hereunder or by law, [SUBSIDIARY] shall be entitled to a
temporary restraining order and/or injunction to prevent any breach or
contemplated breach by Executive and by any person or entity to whom Executive
provides or proposes to provide any services in violation of any of the
covenants contained in this Section [X].
          (8) Executive understands that the consideration of benefits under the
SERP is being provided in express exchange for the covenants provided by
Executive in the foregoing subsections of this Section [X](b). If Executive
violates any of such covenants during the stated restricted period, Executive
understands and agrees that he shall forfeit the right to receive any future
payments of SERP benefits and any other applicable benefits according to the
terms of this Agreement and each applicable plan.
          (9) The parties hereto expressly consent to a court of competent
jurisdiction that meets the forum requirements of Section [X](b)(10) hereof
reforming any of the foregoing covenants to the least extent necessary to
prevent any such covenant from being unenforceable, and state their preference
for such reformation over voiding any such covenant. Each of the foregoing
covenants is independent of, and severable from, the others. If any covenant
shall be found unenforceable for any reason, such finding will have no effect on
the remaining covenants.
          (10) In light of the parties’ substantial contacts with the State of
Texas and the parties’ interests in ensuring that disputes regarding the
interpretation, validity, and enforceability of this Agreement are resolved on a
uniform basis, the parties agree that: (i) any litigation involving any
noncompliance with or breach of this Agreement, or regarding the interpretation,
validity, and/or enforceability of this Agreement, shall be filed and conducted
in the state or federal courts in Houston or Harris County, Texas; and (ii) the
laws of the State of Texas, without regard to any conflict of law principles,
shall govern this Agreement, except to the extent that such laws are pre-empted
by any applicable federal law.

35



--------------------------------------------------------------------------------



 



Exhibit B
Non-Competition Agreement Covenants
Corporate Employee
X. Non-Competition.
     (a) Definitions.
          (1) “Competing Business” shall mean any person or entity that engages
in a commercial business that is the same or substantially similar to SYSCO’s
Business, and only that portion of the business that is in competition with
SYSCO’s Business.
          (x) “Confidential Information” shall mean all information, other than
Trade Secrets (as defined in Section X(a)(x) below), of SYSCO and/or its
affiliates that: (A) is used, or is developed to be used, in the business of,
results from the research or development activities of, or is provided by an
actual or prospective customer or supplier of, SYSCO and/or its affiliates;
(B) is private or confidential in that the information is not generally known or
is available to the public; and (C) gives SYSCO and/or its affiliates, customers
or suppliers an opportunity to obtain an advantage over competitors who do not
know or use such information. Notwithstanding the foregoing, Confidential
Information shall not include any information that Executive proves: (A) was
known or independently developed by Executive prior to the time of receipt from
SYSCO and/or its affiliates, as long as such information was not acquired,
either directly or indirectly, from any of these entities; (B) is or becomes
publicly known through no direct or indirect act, fault or omission of
Executive; (C) is or becomes part of the public domain through no direct or
indirect act, fault or omission of Executive; or (d) was received by Executive
from a third party having the legal right to transmit the same without
restriction as to use and disclosure, and such receipt was not in connection
with any business relationship or prospective business relationship with SYSCO;
provided, however, that a combination of features shall not be deemed to be
within the foregoing exceptions merely because individual features are in the
public domain or otherwise are within such exceptions, as previously described,
unless the combination itself is in the public domain or otherwise is entirely
within any one such exception.
          (x) “Customer” shall mean those actual or prospective customers of
[SYSCO] with whom Executive had contact on behalf of SYSCO at any time during
the two (2) years immediately preceding the Termination Date.
          (x) “SYSCO’s Business” shall mean the sale and distribution of food
and food-related products by SYSCO as of the date of Executive’s execution of
this Agreement. Executive acknowledges and agrees that, by virtue of Executive’s
specific responsibilities for SYSCO, Executive fully understands the identity of
the products sold and distributed by SYSCO and the customers served by SYSCO at
the time of execution of this Agreement.
          (x) “SERP” shall mean the Sysco Corporation Supplemental Executive
Retirement Plan, as amended from time to time.
          (x) “Termination Date” shall mean [Date].
          (x) “Trade Secrets” shall mean any and all information of SYSCO or any
of its affiliates, licensors, suppliers or customers, or prospective licensors,
suppliers or customers that is not commonly known by or available to the public
and which: (A) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and
(B) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. Trade Secrets include, without limitation, technical or
nontechnical data, formulas, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans,
and a list of actual or potential customers or suppliers.

1



--------------------------------------------------------------------------------



 



     (b) Covenants Provided by Executive. As part of the inducement to SYSCO to
enter into this Agreement, and in exchange for the good and valuable
consideration provided to Executive pursuant to this Agreement, Executive hereby
covenants and agrees as follows:
          (1) From the date of Executive’s execution of this Agreement until the
date that is two (2) years following the Termination Date, Executive will not,
either directly or indirectly, for his own account or on behalf of any Competing
Business, solicit suppliers whom Executive contacted on behalf of SYSCO during
the twelve (12) months prior to the Termination Date, to the extent that such
solicitation in any way involves the use or disclosure of any Trade Secrets,
Confidential Information, and/or other proprietary knowledge acquired during
Executive’s employment with SYSCO.
          (2) From the date of Executive’s execution of this Agreement until the
date that is two (2) years following the Termination Date, Executive will not,
either directly or indirectly, in competition with SYSCO’s Business, solicit,
entice or recruit for a Competing Business, attempt to solicit, entice or
recruit for a Competing Business, or attempt to divert or appropriate to a
Competing Business, any Customer.
          (3) From the date of Executive’s execution of this Agreement until the
date that is two (2) years following the Termination Date, Executive will not,
either directly or indirectly, solicit, entice, encourage, or recruit any
employee of SYSCO or any employee of SYSCO or any operating company of SYSCO to
leave such position to join a Competing Business.
          (4) From the date of Executive’s execution of this Agreement until the
date that is two (2) years following the Termination Date, Executive shall not
make any disparaging comments or accusations detrimental to the reputation,
business, or business relationships of SYSCO; provided, that Executive may cure
a violation of this provision by retracting any such comments or accusations
within sixty (60) days after written notice demanding such retraction has been
provided to him by or on behalf of the Company. In the event that Executive
becomes legally compelled to disclose information that may be disparaging to the
SYSCO, or detrimental to the business or business relationships of SYSCO, he
shall provide SYSCO with prompt notice so that it may seek a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Agreement. In the event that such protective order remedy is not obtained, or
that SYSCO waives compliance with the provisions of this Agreement, Executive
will furnish only such information that he is advised by written opinion of
counsel is legally required and will exercise his best efforts to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded any Confidential Information.
          (5) From the date of Executive’s execution of this Agreement until the
date that is two (2) years following the Termination Date, Executive shall not
reproduce, distribute, transmit, reverse engineer, decompile, disassemble,
transfer, or fail to hold in confidence, directly or indirectly, in any form, by
any means, or for any purpose, any Trade Secrets or Confidential Information or
any portion thereof and all materials relating thereto. Executive also agrees
that he shall return to the Company, immediately upon request, any and all Trade
Secrets or Confidential Information or any portion thereof and all materials
relating thereto in his possession.
          (6) Executive understands that the provisions of this Section [X] have
been carefully designed to: (i) restrict Executive’s activities to the minimum
extent necessary to protect the customer and/or other business relationships of
SYSCO and its subsidiaries and affiliates in a manner that is consistent with
law; (ii) account for the fact that Executive’s knowledge of the Confidential
Information and Trade Secrets of SYSCO and SYSCO is so extensive as to make it
impossible for Executive not to use and benefit from that information if working
for a Competing Business; and (iii) protect against the use of the Confidential
Information and Trade Secrets of SYSCO by Executive on behalf of a Competing
Business, which Executive acknowledges would be unfair and harmful. Executive
has carefully considered these restrictions, and Executive confirms that they
will not unduly restrict his ability to obtain a livelihood or engage in any
lawful trade, profession or business. Executive therefore acknowledges: (i) the
reasonableness of the term and scope of the covenants set forth in this Section
[X]; (ii) that Executive will

2



--------------------------------------------------------------------------------



 




not, in any action, suit or other proceeding, deny the reasonableness of, or
assert the unreasonableness of, the premises, consideration or scope of the
covenants set forth in this Section [X]; (iii) that SYSCO will suffer
irreparable loss and damage if Executive should breach or violate any of the
covenants set forth in this Section [X]; and (iv) that, in addition to any other
remedies available hereunder or by law, SYSCO shall be entitled to a temporary
restraining order and/or injunction to prevent any breach or contemplated breach
by Executive and by any person or entity to whom Executive provides or proposes
to provide any services in violation of any of the covenants contained in this
Section [X].
          (7) Executive understands that the consideration of benefits under the
SERP is being provided in express exchange for the covenants provided by
Executive in the foregoing subsections of this Section [X](b). If Executive
violates any of such covenants during the stated restricted period, Executive
understands and agrees that he shall forfeit the right to receive any future
payments of SERP benefits and any other applicable benefits according to the
terms of this Agreement and each applicable plan.
          (8) The parties hereto expressly consent to a court of competent
jurisdiction that meets the forum requirements of Section [X](b)(9) hereof
reforming any of the foregoing covenants to the least extent necessary to
prevent any such covenant from being unenforceable, and state their preference
for such reformation over voiding any such covenant. Each of the foregoing
covenants is independent of, and severable from, the others. If any covenant
shall be found unenforceable for any reason, such finding will have no effect on
the remaining covenants.
          (9) In light of the parties’ substantial contacts with the State of
Texas and the parties’ interests in ensuring that disputes regarding the
interpretation, validity, and enforceability of this Agreement are resolved on a
uniform basis, the parties agree that: (i) any litigation involving any
noncompliance with or breach of this Agreement, or regarding the interpretation,
validity, and/or enforceability of this Agreement, shall be filed and conducted
in the state or federal courts in Houston or Harris County, Texas; and (ii) the
laws of the State of Texas, without regard to any conflict of law principles,
shall govern this Agreement, except to the extent that such laws are pre-empted
by any applicable federal law.

3